        Case 3:17-cv-00101-RDM Document 386 Filed 12/20/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL                         :
PROTECTION BUREAU,                         :
                                           :
                     Plaintiff             :
                                           :
                                           :       3:17-CV-101
              v.                           :       (Judge Mariani)
                                           :
                                           :
NAVIENT CORPORATION, et al.,               :
                                           :
                     Defendants.           :

                             SPECIAL MASTER ORDER #59

       NOW, THIS 20th DAY OF DECEMBER, 2019, having carefully considered Plaintiff’s

letter of December 6, 2019 requesting production of information related to the reports of two

of Defendants’ expert witnesses (Mr. Beji Varghese and Dr. Xiaoling Lim Ang), and

Defendants’ reply letter of December 19, 2019, and having conducted a telephone

conference on the issues presented by the parties, IT IS HEREBY ORDERED THAT:

       1. No later than January 6, 2019, Defendants shall file a Declaration supporting

          their assertion of attorney work product protection with respect to the selection of

          25 accounts provided to Mr. Varghese in connection with his determination that

          Defendants discontinued use of the “AL” Code in reports to Credit Reporting

          Agencies as of June 2014. Plaintiff shall indicate in writing no later than January




                                               1
 Case 3:17-cv-00101-RDM Document 386 Filed 12/20/19 Page 2 of 2




   13, 2019 whether it intends to contest Defendants’ attorney work product

   objection.

2. No later than January 6, 2019, Defendants shall report in writing whether they

   intend to have the report of Dr. Ang amended with respect to the matters covered

   in paragraphs 31 and 92 of her report that rely upon matters occurring after

   January 18, 2017.

3. Plaintiff’s request for production of data for student borrowers post-dating

   January 18, 2017 is DENIED.

                                                   s/ Thomas I. Vanaskie
                                                   THOMAS I. VANASKIE
                                                   SPECIAL MASTER




                                       2
